Consolidated Financial Statements of CGI GROUP INC. For the three months ended December 31, 2009 and 2008 (unaudited) CGI GROUP INC. Consolidated Statements of Earnings For the three months ended December 31 (in thousands of Canadian dollars, except share data) (unaudited) 2009 2008 (Restated Note 1a and b) $ $ Revenue 913,006 1,000,372 Operating expenses Costs of services, selling and administrative 750,385 837,077 Amortization (Note 7) 44,306 45,283 Interest on long-term debt 3,729 6,702 Interest income (371) (770) Other (income) expenses (528) 2,505 Foreign exchange (gain) loss (1,121) 3,784 796,400 894,581 Earnings from continuing operations before income taxes 116,606 105,791 Income tax expense 5,387 25,802 Earnings from continuing operations 111,219 79,989 Earnings from discontinued operations, net of income taxes - 85 Net earnings 111,219 80,074 Attributable to: Shareholders of CGI Group Inc. Earnings from continuing operations 110,852 79,634 Earnings from discontinued operations - 85 Net earnings attributable to shareholders of CGI Group Inc. 110,852 79,719 Non-controlling interest Earnings from continuing operations 367 355 Earnings from discontinued operations - - Net earnings attributable to non-controlling interest 367 355 Net earnings 111,219 80,074 Basic earnings per share from continuing and discontinued operations attributable to shareholders of CGI Group Inc. (Note 5d) 0.38 0.26 Diluted earnings per share from continuing and discontinued operations attributable to shareholders of CGI Group Inc. (Note 5d) 0.37 0.26 Page2 of20 CGI GROUP INC. Consolidated Statements of Comprehensive Income For the three months ended December 31 (in thousands of Canadian dollars) (unaudited) 2009 2008 (Restated Note 1a and b) $ $ Net earnings 111,219 80,074 Net unrealized (losses) gains on translating financial statements of self-sustaining foreign operations (net of income taxes) (25,650) 135,657 Net unrealized gains on translating long-term debt designated as hedges of net investments in self-sustaining foreign operations (net of income taxes) 2,944 1,473 Net unrealized gains (losses) on cash flow hedges (net of income taxes) 5,171 (1,830) Other comprehensive (loss) income (Note 8) (17,535) 135,300 Comprehensive income 93,684 215,374 Attributable to: Shareholders of CGI Group Inc. 93,317 215,019 Non-controlling interest 367 355 Consolidated Statements of Retained Earnings For the three months ended December 31 (in thousands of Canadian dollars) (unaudited) 2009 2008 (Restated Note 1a) $ $ Retained earnings, beginning of period, as previously reported 1,182,237 923,721 Change in accounting policy (Note 1a) - (2,341) Retained earnings, beginning of period, as restated 1,182,237 921,380 Net earnings attributable to shareholders of CGI Group Inc. 110,852 79,719 Excess of purchase price over carrying value of Class A subordinate shares acquired (Note 5a) (97,008) - Change in subsidiary investment (Note 6a) (285) - Retained earnings, end of period 1,195,796 1,001,099 Page3of 20 CGI GROUP INC. Consolidated Balance Sheets (in thousands of Canadian dollars)(unaudited) As at December 31, 2009 As at September 30, 2009 (Restated Note 1b) $ $ Assets Current assets Cash and cash equivalents (Note 2) 337,425 343,427 Short-term investments 9,020 - Accounts receivable 447,528 461,291 Work in progress 258,839 249,022 Prepaid expenses and other current assets 94,586 82,237 Income taxes 3,336 2,759 Future income taxes 12,180 15,110 1,162,914 1,153,846 Capital assets 206,345 212,418 Intangible assets (Note 4) 442,921 455,775 Other long-term assets 60,997 60,558 Future income taxes 8,051 10,173 Goodwill 1,660,629 1,674,781 Total assets before funds held for clients 3,541,857 3,567,551 Funds held for clients 243,374 332,359 3,785,231 3,899,910 Liabilities Current liabilities Accounts payable and accrued liabilities 303,772 306,826 Accrued compensation 127,212 165,981 Deferred revenue 202,416 136,135 Income taxes 89,451 88,002 Future income taxes 48,943 50,250 Current portion of long-term debt 18,857 17,702 790,651 764,896 Future income taxes 146,339 171,697 Long-term debt 257,748 265,428 Other long-term liabilities 96,644 83,934 Total liabilities before clients’ funds obligations 1,291,382 1,285,955 Clients’ funds obligations 243,374 332,359 1,534,756 1,618,314 Shareholders’ equity Retained earnings 1,195,796 1,182,237 Accumulated other comprehensive loss (Note 8) (303,525) (285,990) 892,271 896,247 Capital stock (Note 5a) 1,274,131 1,298,270 Contributed surplus (Note 5c) 77,806 80,737 Equity attributable to shareholders of CGI Group Inc. 2,244,208 2,275,254 Equity attributable to non-controlling interest 6,267 6,342 2,250,475 2,281,596 3,785,231 3,899,910 Page4of 20 CGI GROUP INC. Consolidated Statements of Cash Flows For the three months ended December 31 (tabular amounts only are in thousands of Canadian dollars) (unaudited) 2009 2008 (Restated Note 1a and b) $ $ Operating activities Earnings from continuing operations 111,219 79,989 Adjustments for: Amortization (Note 7) 49,881 50,785 Future income taxes (22,879) 10,118 Foreign exchange (gain) loss (490) 3,134 Stock-based compensation costs (Note 5b) 3,241 2,611 Net change in non-cash working capital items 25,156 (67,036) Cash provided by continuing operating activities 166,128 79,601 Investing activities Purchase of short-term investments (9,020) - Business acquisitions (net of cash acquired) (Note 6a) (727) (190) Proceeds from sale of assets and businesses (net of cash disposed) - 1,651 Purchase of capital assets (8,215) (15,715) Additions to intangible assets (18,150) (11,608) Cash used in continuing investing activities (36,112) (25,862) Financing activities Use of credit facilities - 144,694 Repayment of credit facilities - (50,408) Repayment of long-term debt (4,250) (2,333) Repurchase of Class A subordinate shares (net of share repurchase costs) (Note 5a) (150,368) (1,817) Issuance of shares 24,365 1,310 Cash (used) provided in continuing financing activities (130,253) 91,446 Effect of foreign exchange rate changes on cash and cash equivalents from continuing operations (5,765) 20,535 Net (decrease) increase in cash and cash equivalents from continuing operations (6,002) 165,720 Net cash and cash equivalents provided by discontinued operations - 180 Cash and cash equivalents, beginning of period 343,427 50,134 Cash and cash equivalents, end of period (Note 2) 337,425 216,034 Interest paid 1,306 1,888 Income taxes paid 23,560 46,357 Non-cash transactions Significant non-cash transactions consisted of capital leases and intangible assets acquired for a total amount of $10,267,000, for the three months ended December 31, 2009 and capital leases acquired of $1,188,000, for the three months ended December 31, 2008. Page5of 20 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2009 and 2008 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 1. Summary of significant accounting policies a) Basis of presentation The interim consolidated financial statements for the three months ended December 31, 2009 and 2008 are unaudited and include all adjustments that management of CGI Group Inc. (the “Company”) considers necessary for a fair presentation of the financial position, results of operations and cash flows. The disclosures provided in these interim financial statements do not conform in all respects with the requirements of Canadian generally accepted accounting principles (“GAAP”) for annual consolidated financial statements; therefore, the interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements of the Company for the year ended September 30, 2009. These interim consolidated financial statements have been prepared using the same accounting policies and methods of their application as the annual consolidated financial statements for the year ended September 30, 2009, except for new accounting policies adopted effective October1, Certain comparative figures have been reclassified to conform to the current period’s presentation and have been restated upon the adoption of Section 3064, “Goodwill and Intangible Assets”. The Company adopted Section 3064 retroactively with restatement during the fiscal year 2009. As a result, the Company recorded certain expenditures related to start-up costs and labor costs as expenses, rather than recording them as intangible assets. Opening retained earnings at October 1, 2008 have been reduced by $2,341,000, which is the amount of the adjustment relating to periods prior to fiscal year 2009. The retrospective impact on net earnings attributable to shareholders of CGI Group Inc. for the three months ended December 31, 2008 is an increase of $137,000. The retrospective impact on basic and diluted earnings per share for the prior restated period is nominal. Page6of 20 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2009 and 2008 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 1. Summary of significant accounting policies (continued) b)
